JUDGE ATIULAGI,
Dissenting,
My view was before and still is that the title “Tagoilelagi” should be awarded to Fagaoali'i.
Fagaoali'i has a better hereditary right to the title than does Ulimasao. I am persuaded that the Tagoilelagi family follows the tradition of identifying clans by the names of the original titleholder’s offspring. The first titleholder, Tagomailelagi Tagaloalagi, had one child who had descendents, his son Uitualagi. Thus, I am not convinced that the Tagoilelagi family has more than the one clan, identified by Fagaoali'i as the Uitualagi clan. This single clan has not reached a consensus to support Ulimasao, and I would therefore find that neither candidate prevails on this issue.
*230Again, as I indicated before, I believe that Fagaoali'i is a more forceful person and stronger leader. Except while receiving his higher education, Fagaoali'i has lived in American Samoa his entire life. He has held a matai title in the Tagoilelagi family for a slightly longer period than has Ulimasao. I would therefore find that Fagaoali'i prevails on the third and fourth criteria.
Because he prevails on the first, third, and fourth criteria in my view, I would award the “Tagoilelagi” title to Fagaoali'i.